The Attorney                 General of Texas
                     February    6,   1976




Honorable Edward L. Poole                    Opinion No. H- ll24
County Attorney pro tempore
County of Potter                             Re: Disposition of fines levied
Amarillo, Texas 79101                        for failure to appear in court for
                                             an alleged violation of a game,
                                             fish, or park law.

Dear Mr. Poole:

       Your office inquires about the disposition of a fine collected    under
section 12.106 of the Parks and Wildlife Code, which reads as follows:

              (a) Any peace officer of this state or a political
           subdivision of this state or an authorized employee of
           the department who arrests a person for a violation of
           a game, fish, or park law of this state or of a
           regulation   of the commission may deliver to the
           alleged violator a written notice to appear before the
           justice court having jurisdiction of the offense not
           later than 15 days after the date of the alleged
           violation.
              fb) On signing the written notice to appear and
           thereby promising to appear as provided in the notice,
           the alleged violator shall be released.
              fc) Failure to appear within the time specified in
           the written notice is a misdemeanor punishable by a
           fine of not less than $10 nor more than $200, and a
           warrant for the arrest of the alleged violator may be
           issued.

Section 12.107(a) of the Code Provides for remission to the Parks and Wildlife
Department of 80 or 85 percent of a fine imposed “for a violation of any law
relating to the protection and conservation of wild birds, wild fowl, wild
animals, fish, oysters, and other wildlife. . . . ” You wish to know whether
that portion of a fine collected by a justice court under section 12.106 for
failure to appear should be remitted to the Department.




                                 p. 4593
                                                                                           i
                                                                                               ,



Honorable Edward L. Poole     -   Page 2    (~~~24)



       The answer to your question depends whether section 12.106 is a “law relating
to the protection and conservation of . . . wildlife” within the terms of section
12.107. The question is a close one. Section 12.106 can be said to relate at least
indirectly to the protection and conservation of wildlife because it increases the
chance that someone arrested for violation of fish and game laws will appear for
disposition of the charges and will incur a penalty if he in fact violated those laws.
In addition, section 12.106 was enacted to affect only citations issued for an alleged
violation of fish and game laws, and this is reflected in its caption. Acts 1973, 63rd
Leg., ch. 132, at 282.

       However, after examining other provisions of the Code, we have concluded
that section 12.106 is not a law relating to the protection and conservation         of
wildlife, and fines collected thereunder are not subject to the provisions of section
12.107. There is a similar provision regarding notice to appear for violations of the
water safety laws.      gee Parks & Wild. Code SS 31.125, 31.127. lhe provision
regarding disposition o?%es states that an officer receiving “any fine imposed by
a court for violation of this cha ter shall send the fine to the department.      . . .”
Parks & Wild. Code S 3dmphasis
                             .l                 added). The legislature has clearly
subjected fines collected for failure to appear in connection with water safety
violations to the disposition provision.     See also Parks 5( Wild. Code Sg 13.107,
 13.109, 13.M. If the legislature had intendeadisposition        provision to apply to
section 12.106, it could have used the language found in section 31.128(a).

       The original version of section 12.107 dates from 1907, while section 12.106 was
enacted in 1973. See Acts 1973, 63rd Leg., ch. 132, at 282; Acts 1907, 30th Leg., ch.
137, at 256. Thetime      lapse between the enactment of the two provisions may
explain why their terms are not as precisely coordinated as those of the Water
Safety Act, adopted as a single piece of legislation.    See Acts 1959, 56th Leg., ch.
179, at 369. We do not believe the language of section 12.107 mandates the
remission to Parks and Wildlife of a percentage of fines collected under section
12.106.

                                    SUMMARY

            Section 12.106 of the Parks and Wildlife Code which
            authorizes the imposition of a fife of alleged violators of
            fish, game, and park laws who fail to appear in court, is not
            a law relating to the protection and conservation of . . .
            wildlife.” Hence, fines collected under it are not subject to
            section 12.107, providing for remission of a percentage of
            certain fines to the Parks and Wildlife Department.




                                      p. 4594
    ,




I



        Honorable Edward L. Poole   -   Page 3      (H-U.241




                                              / / JOtiN L. HlLL
                                               /  Attorney General of Texas
                                         /
                                         J’
        APPROVED:




        U
        Opinion Committee   ’




                                                 p. 4595